UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For The Quarter Ended: June 30, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-22024 ————— NEW LEAF BRANDS, INC. (Exact name of registrant as specified in its charter) ————— Nevada 77-0125664 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) One De Wolf Road Suite 208, Old Tappan, New Jersey 07675 (Address of principal executive offices) (Zip Code) (201)784-2400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of August 18, 2011, there were143,229,126 shares of our common stock, $0.001 par value, outstanding. NEW LEAF BRANDS, INC. INDEX Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements 3 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 24 Item 4 Controls and Procedures 24 PART II – OTHER INFORMATION Item 1 Legal Proceedings 26 Item 1A Risk Factors 26 Item 4 Removed and Reserved 27 Item 5 Other Information 27 Item 6 Exhibits 28 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS New Leaf Brands, Inc. Condensed Consolidated Balance Sheet June 30, December 31, (unaudited) Assets Current assets Cash & cash equivalents $ $ Accounts receivable, net of allowance of: $57,000 June 30, 2011 and $35,000 December 31, 2010 Inventories Prepaid expenses and other assets Total current assets Property and equipment, net Intangible assets, net Total assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable $ $ Accrued liabilities Accrued liabilities related party Interest payable Short-term notes Notes payable to related parties Current portion of long-term debt Total current liabilities Long-term debt Derivative liabilities Total long-term liabilities Total liabilities Commitment and contingencies (Note 12) Stockholders' deficit Preferred stock, $0.001 par value, convertible 10,000,000 shares authorized Series K 10% Convertible Preferred Stock, 1,000 cumulative shares designated; 30 issued and outstanding (liquidation preference $822,977 and $0, respectively) - - Common Stock, $0.001 par value per share, 500,000,000 shares authorized; issued and outstanding: 143,229,126 at June 30, 2011 and 75,761,856 at December 31, 2010 Shares issuable Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to the condensed consolidated financial statements 3 New Leaf Brands, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net Sales $ Cost of goods sold Gross profit Operating expenses: Shipping & handling Marketing General and administrative Depreciation & amortization Total operating expenses Loss from continuing operations ) Other income (expense): Miscellaneous income (expense), net ) ) Interest expense, net ) Loss on settlement of accounts payable and extinguishment of long-term debt ) ) ) Amortization of debt discount & deferred financing costs ) ) ) Change in fair value of derivative liabilities Total other income (expense) ) ) Loss from continuing operations before provision for income taxes ) Provision for income taxes - Loss from continuing operations ) Loss from discontinued operations, net - ) - ) Net loss $ ) $ ) $ ) $ ) Deemed dividends - Series K Preferred stock and warrants - - Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss per share-basic and diluted Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $
